Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of either I or II of the following inventions is required under 35 U.S.C. 121.
Invention III is restricted by Original Presentation. 
Claims 1-4, drawn to the <First Embodiment> shown in FIG. 5, classified in page 5, lines 23-24, and page 29, line 22 to page 32, line 14 of the specification.
Claims 5-8, drawn to the <Second Embodiment> shown in FIG. 6, classified in page 6, lines 1-2, and page 32, line 15 to page 34, line 4 of the specification.
Claim 9, drawn to the <Third Embodiment> shown in FIG. 7, classified in page 6, lines 3-4, and page 34 line 5 to page 35, line 6 of the specification .

The inventions are independent or distinct, each from the other for at least the following reasons.

Inventions I and II
Inventions I and II are independent or distinct because as disclosed the different inventions are species that have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Invention I is directed to a first embodiment, shown in FIG. 5, while Invention II is directed to a second embodiment, shown in FIG. 6. These two inventions are not useable together as step ST13 of FIG. 5 inherently excludes performance of step ST21 of FIG. 6 and vice versa. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
MPEP §808.02. states “...the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following... A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries...”. Different fields of search would be required with different queried key terms. Because Inventions I and II are directed to species with mutually exclusive characteristics, a search for Invention I would necessarily exclude results that would read on Invention II. Therefore, Inventions I and II are distinct species and incur a serious search burden on the examiner. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election must be made between Inventions I and II, as outlined above.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventions I and III
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that 
(1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and 
(2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention III is directed to a different embodiment (Embodiment 3 & FIG. 7) and claimed independently, as a separate invention (Independent claim 9).  The subcombination of Invention I has separate utility such as pointed out by applicant on page 32, lines 10-As a result, the power consumption of the battery required for lighting the brake lamp 14a is reduced, and after the vehicle has come to a stop, the brake lamp 14a can be kept turned on for a long period of time to notify the outside of the vehicle that the vehicle is kept parked under an emergency situation”. Further disclosed by applicant, the combination of Invention III has separate utility as stated on page 35, lines 3-6: “...The brake lamp 14a can be turned on without requiring to driving the pump 95 or pressurizing the hydraulic circuit as opposed to the first and second embodiments so that the overall structure can be simplified, and energy consumption can be minimized even further”. 
The examiner has required a restriction between combination and subcombination inventions. As claim 1 (directed to Invention I) and claim 5 (directed to Invention II) were originally presented by applicant while claim 9 (directed to Invention III) is newly presented, the applicant has elected either Invention I or II by original presentation. Invention III is restricted by original presentation and may not be elected by applicant.

Inventions II and III
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that 
(1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and 
(2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention III is directed to a different embodiment (Embodiment 3 & FIG. 7) and claimed independently, as a separate invention (Independent claim 9).  The subcombination of Invention II has separate utility such as pointed out by applicant on page 34, lines 2-4 of the specification: “as compared to the case where the pressurizing process is continuously performed as in the first embodiment, the power consumption of the pump 95 can be further reduced. Therefore, the brake lamp 14a can be kept blinking for a long period of the time for the given capacity of the onboard battery”. Further disclosed by applicant, the combination of Invention III has separate utility as stated on page 35, lines 3-6: “...The brake lamp 14a can be turned on without requiring to driving the pump 95 or pressurizing the hydraulic circuit as opposed to the first and second embodiments so that the overall structure can be simplified, and energy consumption can be minimized even further”.
The examiner has required a restriction between combination and subcombination inventions. As claim 1 (directed to Invention I) and claim 5 (directed to Invention II) were originally presented by applicant while claim 9 (directed to Invention III) is newly presented, the applicant has elected either Invention I or II by original presentation. Invention III is restricted by original presentation and may not be elected by applicant.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
MPEP §808.02. states “...the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following... A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries...”. Different fields of search would be required with different queried key terms. Because Inventions I and II are directed to species with mutually exclusive characteristics, a search for Invention I would necessarily exclude results that would read on Invention II. 
Therefore, Inventions I and II are distinct species with mutually exclusive characteristics, while Invention III recites limitations that do not overlap in scope with Inventions I and II. Examination of any combination of Inventions I, II, and III would incur a serious search burden on the examiner. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention I or II to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. Invention III is restricted by Original Presentation.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

As the restriction is of a complex nature, no phone call was made to the attorney to request an oral election to the above restriction requirement between Inventions I and II. (See MPEP §812.01)

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.M.M./Examiner, Art Unit 3668